FILED
                             NOT FOR PUBLICATION                            JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-30041

               Plaintiff - Appellee,             D.C. No. CR-06-00016-RHW

   v.
                                                 MEMORANDUM *
 SERGIO ZAVALA-CERVANTEZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Eastern District of Washington
                     Robert H. Whaley, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Sergio Zavala-Cervantez appeals from the 143-month sentence imposed

following his guilty-plea conviction for distribution of methamphetamine, in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NC/Research
violation of 21 U.S.C. § 841(a)(1), (b). We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

       Zavala-Cervantez contends that he received ineffective assistance of counsel

at sentencing because his trial counsel failed to advocate for a 90-month sentence,

despite having negotiated the right to argue for such a sentence in his plea

agreement. We will not address this claim on direct appeal because it is not one of

“the unusual cases[ ] (1) where the record on appeal is sufficiently developed to

permit determination of the issue, or (2) where the legal representation is so

inadequate that it obviously denies a defendant his Sixth Amendment right to

counsel.” United States v. Jeronimo, 398 F.3d 1149, 1155-56 (9th Cir. 2005); see

also United States v. Benford, 574 F.3d 1228, 1231 (9th Cir. 2009).

       AFFIRMED.




NC/Research                               2                                      08-30041